Judgment, Supreme Court, New York County (Bruce Allen, JJ, rendered November 10, 1997, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him to a prison term of 1 year, affirmed.
The statutory automobile presumption (Penal Law § 265.15 *658[3]) having been submitted to the Grand Jury, defendant was entitled to assume automatic standing to challenge the seizure and search of the shopping bag on the floor of the taxicab in which he was a rear-seat passenger (People v Millan, 69 NY2d 514). Despite defendant’s standing, however, we conclude that the hearing court properly denied his motion to suppress on the merits. We see no reason to disturb the court’s factual finding that the taxi stop was not pretextual. Because the cab was lawfully stopped for a traffic violation, the police were entitled to order defendant out of the car (see, People v Diaz, 232 AD2d 289, lv denied sub nom. People v Martinez, 89 NY2d 944). Upon seeing ammunition and a holster in plain view on top of the shopping bag, the officer had a legitimate reason to suspect the presence of a firearm. Thus, to ensure his safety he properly inspected the remaining contents of the bag, resulting in discovery of the weapons.
The People’s renunciation of the statutory presumption did not warrant dismissal of the indictment. By pleading guilty, defendant has waived his present challenge to the sufficiency of the evidence before the Grand Jury (see, People v Pelchat, 62 NY2d 97, 108). This case does not present the rare exception where a defendant’s evidentiary challenge would survive his guilty plea because an alleged defect might impair the integrity of the Grand Jury process. Concur — Rosenberger, J. P., Ellerin, Wallach and Saxe, JJ.